In April, 1923, appellant sold to appellee 10 bales of cotton, to be delivered on or before December 25, 1923, at 22 1/4 cents a pound, and in May, 1923, he sold to appellee 7 bales of cotton, to be delivered on or before October 31, 1923, at 21 1/4 cents a pound. Appellant failed to deliver the cotton called for in the two contracts, and this suit was instituted by appellee to recover damages which he claimed to have suffered by reason thereof. The cause was tried to a jury, submitted on special issues, and, based on the findings of the jury and additional findings by the court, judgment was entered for appellee for $963.94. There were no exceptions or objections made by either of the parties to the issues as submitted by the court, and no issues were requested by either of the parties which the trial court did not submit. Appellant's only complaint in this court is of the action of the trial court in admitting over his objection certain testimony and in rejecting or excluding certain testimony which he offered. We have carefully examined each of the four propositions advanced by appellant under his assignments of error, and do not think that any of them show any reason why the judgment of the trial court should be reversed. It would serve no useful purpose to discuss each one separately. All of appellant's assignments of error are overruled, and the judgment of the trial court is affirmed.